—Order, Supreme Court, New York County (Paula Omansky, J.), entered July 2, 2001, which, in an action for personal injuries allegedly sustained when plaintiff was hit by a falling awning or canopy while walking on the sidewalk in front of a store leased by defendant-appellant landlord to defendant tenants, inter alia, denied the landlord’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
On appeal, the landlord argues that the motion court held that Administrative Code of City of New York § 19-124 (a) (1) and (g) render a building owner automatically liable whenever a canopy is erected on its premises without a permit, but that the cited Administrative Code provision is inapplicable, and that in no event can it be held liable for any defect in the awning unless the awning constituted a significant structural defect, citing Stark v Port Auth. (224 AD2d 681, 682). Even assuming that the landlord cannot be held liable unless the awning constituted a significant structural defect, an issue of fact exists with respect to that question given evidence that the awning ran the length of the storefront, extended out to the curbside and was secured to the building. Thus, landlord is not entitled to summary judgment. Concur — Sullivan, P. J., Nardelli, Ellerin, Rubin and Friedman, JJ.